DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 15, the prior art of record does not teach nor suggest in the claimed combination a torque delivering apparatus, including: a stator body including an interior extending between the opposite axial ends; a rotor assembly sized for rotation within the interior of the stator body about a central axis and including at least one permanent magnet; and a plurality of solenoid coils, each coil having a plurality of windings and routed to have sections extending parallel to the central axis and sections extending across both the axial ends of the stator body such that each coil surrounds axial and longitudinal sides of the at least one permanent magnet, a first coil being angled relative to a second coil about the central axis; wherein each of the plurality of coils is configured to selectively and independently receive current and generate a magnetic field in the interior of the stator body for rotating and aligning the magnetic field of the permanent magnet with the generated magnetic field.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 18, the prior art of record does not teach nor suggest in the claimed combination a torque delivering apparatus, including: a stator having an interior; a rotor assembly sized for rotation about a longitudinal axis of the stator within the interior of the stator and including at least one permanent magnet; and a plurality of solenoid coils, each coil having a plurality of windings and routed to have sections extending such that each coil surrounds axial and longitudinal sides of the at least one permanent magnet, a first coil being angled relative to a second coil about the longitudinal axis, wherein each of the plurality of coils is configured to selectively and independently receive current and generate a magnetic field in the stator that is applied to the permanent magnet of the rotor, the rotor being subject to magnetic torque within the stator for rotating and aligning the magnetic field of the permanent magnet with the generated magnetic field. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, filed 02/07/2022, with respect to claims 15-18 have been fully considered and are persuasive.  The previous rejection(s) of claims 15-18 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837